         Case 1:20-cv-06539-JMF Document 186 Filed 12/08/20 Page 1 of 4




December 8, 2020


VIA ECF


Hon. Jesse M. Furman
United States District Court for the Southern
District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    In re Citibank, August 11, 2020 Wire Transfers, 1:20-cv-06539 (JMF)


Dear Judge Furman,
We submit this joint letter on behalf of the parties pursuant to this Court’s order dated December
7, 2020. (ECF No. 182.) The parties agree that this case may proceed to trial.
The chart below concerns diversity jurisdiction under 28 U.S.C. § 1332, providing the states of
citizenship with respect to certain of the Defendants as of August 17-20, 2020. Plaintiff,
Citibank, organized under the National Bank Act, is a citizen of South Dakota. (ECF No. 1 at ¶
8).


 Defendant                                      Citizenship
 ALLSTATE INVESTMENT                            Delaware
 MANAGEMENT COMPANY
 BRIGADE CAPITAL MANAGEMENT LLC                 New York, New Jersey, Connecticut,
                                                Colorado, South Carolina, Delaware, and
                                                Virginia
 GREYWOLF LOAN MANAGEMENT LP                    Connecticut, New York, California, other
                                                states not including South Dakota, and
                                                Cayman Islands and other foreign states
 NEW GENERATION ADVISORS LLC                    Virginia and Massachusetts
 SYMPHONY ASSET MANAGEMENT LLC                  New York
 TALL TREE INVESTMENT                           Illinois, North Carolina, New Jersey, China
 MANAGEMENT LLC                                 and Germany
 ZAIS GROUP LLC                                 Delaware


With respect to two of the named Defendants, Bardin Hill Loan Management LLC and HPS
Investment Partners, LLC, the diversity analysis is not yet complete. These two defendants each
have an indirect member, an investment fund managed by a third party, which, in each case, is
itself a limited partnership with many investors, certain of which are limited liability companies
         Case 1:20-cv-06539-JMF Document 186 Filed 12/08/20 Page 2 of 4




or limited partnerships. There are, accordingly, several layers of members/partners to investigate
in order to confirm complete diversity. Most of that review has been completed and, thus far, no
South Dakota citizens have been discovered. But the inquiry has not been completed, and there
are still three and two investor inquiries remaining to be completed for Bardin Hill and HPS,
respectively. In view of the limited inquiries that remain outstanding, the parties request that the
Court proceed to trial with these parties included as Defendants. The parties will update the
Court when the inquiries are complete, including immediately in the event a South Dakota
citizen is discovered, and, in all events, prior to entry of any judgment in this case.1

Separately, the parties have learned that a third Defendant, Medalist Partners Corporate Finance
LLC (“Medalist”), is partly-owned by JMP Holding LLC, which is a publicly traded entity. As a
result, we are not in a position to confirm all of the jurisdictions in which Medalist may be a
citizen.

Regardless of the citizenship of the parties, this Court may exercise federal question jurisdiction
over this case under the Edge Act, 12 U.S.C. § 632. If the Court agrees with this approach,
Citibank is prepared to file a consolidated amended complaint that alleges subject matter
jurisdiction on this ground as to all defendants.

The Edge Act provides that federal courts may exercise subject matter jurisdiction where three
requirements are satisfied. Am. Int'l Grp., Inc. v. Bank of Am. Corp., 712 F.3d 775, 780 (2d Cir.
2013). The first two requirements—that a case be a civil suit “at common law or in equity”
where a “corporation organized under the laws of the United States is a party”—are clearly
satisfied here. The third requirement is satisfied where the suit “‘aris[es] out of . . . transactions
involving international or foreign banking . . . or out of other international or foreign financial
operations.’” Id. (quoting 12 U.S.C. § 632).

This case satisfies the Edge Act’s third requirement. “Consistent with the purposes of the Act,
this phrase is read broadly in order to protect federally chartered banks engaged
in international banking from variations in state law and the local prejudices of state and insular
courts.” Dexia SA/NV v. Bear, Stearns & Co., 924 F. Supp. 2d 555, 557 (S.D.N.Y. 2013).

In line with this broad reading, New York federal courts recognize that a “suit satisfies the
jurisdictional requisites of Section 632 if any part of it arises out of transactions involving
international or foreign banking.” In re Lloyd's Am. Tr. Fund Litig., 928 F. Supp. 333, 338
(S.D.N.Y. 1996) (emphasis added). Courts may properly exercise Edge Act jurisdiction even
when only a small portion of the transaction giving rise to a suit involves international banking,
as “there is no threshold dollar amount or percentage required under the text of the Edge Act or
Second Circuit case law.” Kirschner v. JPMorgan Chase Bank, N.A., 2018 WL 4565148, *7
(S.D.N.Y. Sept. 24, 2018) (finding that foreign ownership of less than 1.5% of value of loan was
sufficient to support Edge Act jurisdiction); see also, Luby’s Fuddruckers Restaurants, LLC v.
Visa Inc., 342 F. Supp. 3d 306, 318 (E.D.N.Y. 2018) (“[T]he Edge Act does not require the
foreign transaction to be central to the claim . . . . The statute does not require that the suit arise
out of the foreign transaction but out of transactions involving foreign banking.” (emphasis

1
  See T.R. Grubbs v. Gen. Elec. Credit Corp., 405 U.S. 699, 705 (1972) (focusing on the
requirement of complete diversity “at the time of judgment”).
         Case 1:20-cv-06539-JMF Document 186 Filed 12/08/20 Page 3 of 4




added)). Indeed, the Edge Act imposes no requirement that all—or even most—of the parties to
a suit have some relationship to the foreign aspect of the underlying banking transaction. See
Kirschner, 2018 WL 4565148 at *7-10 (holding that foreign domicile of two out of 61 “parent
investors” in syndicated loan was sufficient to support Edge Act jurisdiction).

This suit arises from Citibank’s processing of payments in connection with a $1.8 billion
syndicated loan facility—including wire transfers sent to bank accounts located in foreign
countries and held by foreign entities. As indicated in PX 492 and PX 519, one of the August 11
Transfers—a $30,737,304.49 payment directed to the HPS-managed GIM Credit Master Lux
S.à.r.l.—was wired to a bank account located in Luxembourg, where that entity is domiciled. As
another example, Citibank wired $3,681,822.01 to a bank account in Australia for the benefit of
the Brigade-managed Future Directions Credit Opportunities Fund. See PX 1598; PX 123. In
examining this issue, Citibank has confirmed that these wires were directed overseas, and the
money was, in fact, transferred overseas. These two examples were not the only international
transfers on August 11.

The facts of this case satisfy the Second Circuit’s broad reading of the international banking
requirement. Citibank’s management of payments on a syndicated loan facility is a “banking
activity” within the meaning of the Edge Act. See Nacional Financiera, S.N.C. v. Chase
Manhattan Bank, N.A., 2001 WL 327159, at *3 (S.D.N.Y. Apr. 4, 2001) (“Traditional banking
activities” for Edge Act purposes include “loan agreements” and “payment and processing of
drafts.”). And sending money to an overseas bank account renders banking activity “sufficiently
foreign to meet the requirements of the Edge Act” even where the foreign transactions “represent
a small portion of the total” amount at issue in a suit. Pinto v. Bank One Corp., 2003 WL
21297300, at *3 (S.D.N.Y. June 4, 2003). The activity giving rise to Citibank’s claims thus
involves foreign banking, and this Court may exercise jurisdiction under the Edge Act.

For the reasons set forth herein, the parties believe the Court may exercise jurisdiction over this
case, and may proceed to trial with all Defendants.

As always the parties are available to meet at your convenience.
        Case 1:20-cv-06539-JMF Document 186 Filed 12/08/20 Page 4 of 4




Respectfully submitted,


By:    /s/ Benjamin I. Finestone           By:   /s/ Matthew D. Ingber
       Benjamin I. Finestone                     Matthew D. Ingber


       QUINN EMANUEL URQUHART &                  MAYER BROWN LLP
       SULLIVAN, LLP                             1221 Avenue of the Americas
                                                 New York, New York 10020
       51 Madison Avenue, 22nd Floor New         (212) 506-2500
       York, New York 10010
       (212) 849-7000                            THE LAW OFFICES OF JOHN F. BAUGHMAN,
       Attorneys for Defendants                  PLLC
                                                 299 Broadway, Suite 203
                                                 New York, New York 10007
                                                 (347) 241-6347



                                                 Attorneys for Plaintiff


cc Counsel of Record (via ECF)
